Citation Nr: 1735438	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased evaluation of an acquired psychiatric disorder, in excess of: 30 percent from January 25, 2010, to November 20, 2013; 70 percent from November 21, 2013, to September 13, 2015; and 50 percent thereafter. 

2.  Entitlement to an increased evaluation of degenerative arthritis of the lumbar spine with degenerative disc disease (low back disability), in excess of 20 percent from January 25, 2010.  

3.  Entitlement to a total disability rating based upon unemployability (TDIU).  


ORDER

Entitlement to an initial increased evaluation of an acquired psychiatric disorder is granted for the period from August 22, 2011, to November 20, 2013.

Entitlement to an increased evaluation of low back disability, in excess of 20 percent from January 25, 2010, is remanded to the Agency of Original Jurisdiction (AOJ). 

Entitlement to a TDIU is remanded to the AOJ.


INTRODUCTION

The Veteran had active duty service from October 1987 to March 1992.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2015, the Board found that the issue of entitlement to a TDIU was first raised by the record in February 2012 and referred it to the Agency of Original Jurisdiction (AOJ) for adjudication.  The Board also found that the issues of entitlement to increased ratings for acquired psychiatric disorder and low back disability needed further development and remanded them back to the AOJ with the following directives: (1) obtain outstanding VA treatment records; (2) obtain outstanding private medical records (including from St. John's Hospital in Oakland County, Michigan; William Beaumont Hospital in Royal Oak, Michigan; and Mecosta County General Hospital); (3) obtain outstanding disability records from the Social Security Administration (SSA); (4) obtain new VA examinations/opinions regarding both conditions, as the Veteran contended worsening since the January 2011 examinations; and (5) update the agent's address in the Veterans Appeals Control System (VACOLS).  In substantial compliance with the aforementioned directives, the AOJ obtained all of the requested records for which the Veteran provided authorization, conducted a July 2015 VA examination of the lumbar spine, conducted a September 2015 VA psychiatric examination, and updated the agent's information.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, for the reasons discussed below, the July 2015 VA examination of the lumbar spine is now inadequate for rating purposes and further development is required.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  

As a preliminary matter, the Board finds that the issue of entitlement to an earlier effective date for service connection for an acquired psychiatric disorder was first raised by the record in a May 2013 statement by the Veteran's representative, which cited evidence dated before the effective date of service connection.  However, earlier effective date claims must arise on appeal within one year from the rating decision granting the disputed effective date; a claimant may not file, and VA has no authority to adjudicate, a freestanding earlier effective date claim, as it would violate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As such, the Board interprets the acquired psychiatric disorder appeal as one solely of entitlement to an initial increased evaluation, to include increased evaluations for all subsequent, staged ratings, and will only address the evidence beginning from the effective date of service-connection (January 25, 2010).  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. §§ 3.400, 3.500.  If the Veteran desires to file a claim for entitlement to an earlier effective date, then the Board notes that finality of an effective date may only be overcome by a request for revision based on clear and unmistakable error.  See Rudd, 20 Vet. App. at 299.


FINDINGS OF FACT

1.  As of January 25, 2010, the Veteran's acquired psychiatric disorders manifested in the following symptoms: (1) sleep impairment; and (2) frequent anxiety attacks.  These symptoms produced occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of anxiety/depression, irritability, and sleep problems.  

2.  As of August 22, 2011, the Veteran's acquired psychiatric disorders manifested in the following symptoms: (1) consistent suicidal ideation with attempts; (2) daily panic attacks and crying spells; (3) difficulty with interpersonal relationships; and (4) difficulty adapting to stressful situations.  These symptoms produced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  As of November 21, 2013, the Veteran's acquired psychiatric disorders manifested in the following symptoms: (1) consistent suicidal ideation with attempts; (2) panic attacks and crying spells; (3) difficulty with interpersonal relationships; (4) difficulty adapting to stressful situations, and (5) deficiencies in insight, impulsivity, and mood.  These symptoms produced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4.  As of September 14, 2015, the Veteran's acquired psychiatric disorders manifested in the following symptoms: (1) crying spells; (2) sleep impairment; (3) difficulty with interpersonal relationships; (4) difficulty adapting to stressful situations, and (5) deficiencies in impulsivity and mood.  These symptoms produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from January 25, 2010, through August 21, 2011, for an acquired psychiatric disorder have not been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016).

2.  The criteria for a rating of 70 percent from August 22, 2011, through November 20, 2013, for an acquired psychiatric disorder have been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016).

3.  The criteria for a rating in excess of 70 percent from November 21, 2013, through September 13, 2015, for an acquired psychiatric disorder have not been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016). 

4.  The criteria for a rating in excess of 50 percent from September 14, 2015, forward, for an acquired psychiatric disorder have not been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, General Rating Formula for Mental Disorders (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that his symptoms warrant an initial increased evaluation of an acquired psychiatric disorder, in excess of: 30 percent from January 25, 2010, to November 20, 2013; 70 percent from November 21, 2013, to September 13, 2015; and 50 percent thereafter. 

Based on the evidence currently of record, the Board finds that entitlement to a rating in excess of 30 percent is not warranted for the period from January 25, 2010, through August 21, 2011.  Specifically, the Board finds that the Veteran's symptoms during that period most closely approximate those contemplated by a 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  However, the Board finds that entitlement to a rating of 70 percent is warranted for the period of August 22, 2011, through November 20, 2013.  Specifically, the Board finds that the Veteran's symptoms during that period most closely approximate those contemplated by a 70 percent rating.  Id.  Additionally, the Board finds that entitlement to a rating in excess of 70 percent is not warranted for the period from November 21, 2013, through September 13, 2015.  Specifically, the Board finds that the Veteran's symptoms during that period most closely approximate those contemplated by a 70 percent rating.  Id.  Finally, the Board finds that entitlement to a rating in excess of 50 percent is not warranted for the period of September 14, 2015, forward.  Specifically, the Board finds that the Veteran's symptoms during that period most closely approximate those contemplated by a 50 percent rating.  Id.

A 30 percent rating is warranted for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

Entitlement to a rating in excess of 30 percent from January 25, 2010, through November 20, 2013

From January 25, 2010, through November 20, 2013, the Veteran's mental health disability was rated at 30 percent disabling.  However, based on the evidence discussed below, the Board finds that, since August 22, 2011, the Veteran's symptoms (consistent suicidal ideation with attempts, daily panic attacks and crying spells, difficulty with interpersonal relationships, and difficulty adapting to stressful situations) most closely approximated those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, the Board continues the evaluation at 30 percent from January 25, 2010, through August 21, 2011, and increases the evaluation to 70 percent from August 22, 2011, through November 20, 2013.   
 
In January 2011, the Veteran was afforded a VA psychiatric examination.  The Veteran reported outpatient treatment for depression, anxiety, and posttraumatic stress disorder (PTSD).  The Veteran also reported three, inpatient, psychiatric hospitalizations for suicidality, with the last being 2 years prior (as previously mentioned, evidence from before the effective date of service connection will not be considered for the appeal period herein).  The Veteran reported that he was experiencing mental health symptoms of irritability, anger, mood swings, road rage, and service memories/nightmares.  The Veteran described a good relationship with his wife, a "perfect" relationship with his mother, and an "okay" relationship with his brother; the Veteran also stated that he talked to his children on the phone and had two close friends.  For activities and leisure pursuits, the Veteran reported watching television, reading, and spending time with his dog.  

The January 2011 examiner noted the following: clean, neatly groomed appearance; unremarkable psychomotor activity; unremarkable, spontaneous speech; cooperative, friendly attitude; normal affect; anxious, happy mood; able to perform serial 7s, spell a word forward and backward, and interpret proverbs appropriately; intact orientation to person, time, and place; unremarkable thought process and content; no delusions or hallucinations; able to understand the outcome of behavior and that he has a problem; sleep impairment (sleep better with medications; trouble maintaining sleep; nightmares about military and other themes); frequent anxiety/panic attacks (medications help); no inappropriate or obsessive/ritualistic behavior; normal memory; no homicidal or suicidal thoughts; good impulse control; no episodes of violence; able to maintain minimum personal hygiene; no problem with activities of daily living.  The examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms (anxiety/depression, irritability, sleep problem), but had generally satisfactory functioning.  

August 22, 2011, treatment records from Detroit VAMC documented the Veteran's reports of putting a gun to his head on multiple occasions, but not telling anyone about it.  Another August 2011 treatment record from Detroit VAMC recorded that the Veteran felt "lost," avoided crowds, had trouble sleeping and recurrent nightmares/flashbacks, had a "mediocre" appetite, had "sporadic" concentration, had heightened startle response and hyper vigilance, and had daily suicidal ideation, though he denied having a plan or suicidal ideation.  The Veteran also reported manic symptoms (periods of decreased need for sleep, increased talking, racing thoughts), panic attacks (though he said that Xanax helped), social phobia (feared speaking and eating in public and did not like going out), generalized anxiety, and paranoid thoughts (believed others spied on and plotted against him).    

In an October 2011 treatment record from Detroit VAMC, the Veteran reported feeling depressed, helpless, and hopeless.  The Veteran also reported that he was having problems sleeping, had daily crying spells, daily anxiety that caused his heart to race, inability to sit still, and panic attacks that felt like heart attacks.  The Veteran denied suicidal or homicidal ideation.

In a December 2011 treatment record from Detroit VAMC, the Veteran reported that he was feeling worse since his medications were changed and was getting angry and irritable easily.  The Veteran reported that he was involved in a fight.  The Veteran also reported that he was not taking his mental health medications because he did not believe they were helpful.  The provider noted that the Veteran had: uncooperative behavior; angry and irritable affect; pressured speech; and angry mood; however, the provider also noted that he: was neatly groomed and appropriately dressed; had logical, coherent, and goal-directed thinking; had no hallucinations; was alert and oriented to person, time, and place; and had no suicidal or homicidal ideations.  

A January 2012 emergency department record from Detroit VAMC documented the Veteran's treatment for a laceration to the right wrist the previous night; however, mental health was assessed as within normal limits (WNL) and there was no mention of the incident being a suicide attempt. 

In a May 2012 triage record from Oakland Hospital, the Veteran was treated for suicide ideation and attempt through self-injury.  The Veteran reported that he cut his wrist with a pocket knife because he wanted to kill himself.  The Veteran also reported increased stress at home.  The attending physician noted the symptom of depression and exacerbating factors of stress and family, but noted: no homicidal ideations; no hallucinations; cooperative, WNL behavior; WNL appearance; appropriate affect/mood; WNL insight/judgement; and WNL thought content.  The Veteran was discharged the next day. 

A November 2012 psychiatric progress note from Detroit VAMC documented the Veteran's reports of increased anxiety, nightmares, and feelings that his medications were not helping him fully.  The provider noted that the Veteran appeared anxious, but denied thoughts or intent of self-harm.  However, the Veteran reported that he cut himself at least once since his last visit and was involved in an altercation with his wife and his neighbors (a few months prior), which resulted in the police taking him to St. John's Hospital for psychiatric evaluation.  

A September 2013 telephone record from Detroit VAMC documented the Veteran feeling "very depressed" and "hopeless" following police-inquiry into an incident with the Veteran's brother.  The Veteran requested to be admitted for psychiatric care; however, the Veteran never arrived at Detroit VAMC and, the next day, stated that he went to the emergency room at Botsford Hospital instead, was back home, and was feeling better.  Treatment records from that date show that the Veteran expressed suicidal intent to a police officer and was brought to Beaumont Health/Royal Oak Hospital.  However, the Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations at the time of triage, had normal behavior, and was oriented to person, place, and time.      

Based on the aforementioned, the Board finds that, since August 22, 2011, the Veteran's symptoms (consistent suicidal ideation with attempts, daily panic attacks and crying spells, difficulty with interpersonal relationships, and difficulty adapting to stressful situations) most closely approximated those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 50 percent rating is not warranted before August 22, 2011.  Although the Veteran reported disturbances of mood, the objective testing indicated "happy" mood.  The evidence also indicated that he maintained effective social relationships with family and friends.  Although evidence indicated "frequent" anxiety attacks, it was noted that medication helped.  Further, although the service memories/nightmares were not determined to cause chronic sleep impairment, they would be contemplated by a 30 percent rating even if they were.  Additionally, none of the following were indicated: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short or long-term memory; impaired judgement; or impaired abstract thinking.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  

A 100 percent rating is not warranted from August 22, 2011, through November 20, 2013.  The Veteran has only displayed one symptom directly contemplated by a 100 percent rating (persistent danger of hurting self or others).  Specifically, the Board finds that this symptom was indicated by the Veteran's report of daily suicidal ideation and his subsequent attempts.  However, the Veteran did not consistently display any other symptoms contemplated by a 100 rating during this time period.  While the Veteran endorsed concentration and memory issues, there is no evidence currently of record that his memory impairment was so severe that he forgot the names of close relatives or his own occupation or name.  There are also no indications that the Veteran was unable to perform activities of daily living.  Further, the Veteran was oriented in all spheres, had normal thought and speech processes, and did not experience hallucinations.  The Board acknowledges that the Veteran's August 2011 record includes paranoid thoughts, but finds this to be isolated, as subsequent treatment records more consistently recorded normal thought processes.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  As such, the Board continues the evaluation at 30 percent from January 25, 2010, through August 21, 2011, and increases the evaluation to 70 percent from August 22, 2011, through November 20, 2013.  All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Entitlement to a rating in excess of 70 percent from November 21, 2013, through September 13, 2015

From November 21, 2013, through September 13, 2015, the Veteran's mental health disability was rated at 70 percent disabling.  Based on the evidence discussed below, the Board finds that, throughout this period, the Veteran's symptoms (consistent suicidal ideation with attempts, panic attacks and crying spells, difficulty with interpersonal relationships, difficulty adapting to stressful situations, and deficiencies in insight, impulsivity, and mood) most closely approximated those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, the Board continues the evaluation at 70 percent from November 21, 2013, through September 13, 2015.  
  
Treatment records from Detroit VAMC show that the Veteran required psychiatric hospitalization from November 21, 2013, to November 25, 2013, after an unsuccessful suicide-by-hanging attempt while incarcerated.  However, the Veteran was first brought to Beaumont Health/Royal Oak Hospital on November 20, 2013, when the incident occurred, then transferred to Detroit VAMC.  The Veteran reported high stress from family relationships and feelings of depression and hopelessness.  The discharge summary noted symptoms of impulsivity, impaired judgement, limited insight, depressed affect, and "upset" mood; however, the Veteran was calm/cooperative, had no delusions or pre-occupations, had linear, goal-directed thought process, did not respond to internal stimuli, and was alert and oriented to person, place, and time.  From November 2013 to February 2014, the Veteran was flagged as a high risk for suicide by his mental health providers at Detroit VAMC.

In May 2014, the Veteran testified that he had panic attacks, nightmares, tiredness during the day, difficulty maintaining attention and concentration, and daily outbreaks of depression and crying.  He stated that he alternates between angry and sad, with no in-between, and that he had thoughts of suicide.  The Veteran stated that he felt withdrawn from his wife and friends, stopped going to the grocery store, and leaves his house maybe once per week.  The Veteran stated that he had been in a physical fight almost every month and tried to avoid these confrontations by staying home.  The Veteran stated that he had taken a suicide prevention class and was attending anger management and taking psychiatric medications.  

A May 2014 treatment record notes that the Veteran was brought to Beaumont Health/Royal Oak Hospital for another attempted suicide by hanging while incarcerated.  The physician noted that the Veteran was negative for depression, hallucinations, substance abuse, nervousness/anxiety, and insomnia.     

A June 2015 progress note from Detroit VAMC noted the Veteran's reports of more frequent nightmares. 

Based on the aforementioned, the Board finds that, throughout this period, the Veteran's symptoms (consistent suicidal ideation with attempts, panic attacks and crying spells, difficulty with interpersonal relationships, difficulty adapting to stressful situations, and deficiencies in insight, impulsivity, and mood) most closely approximated those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 100 percent rating is not warranted for this period.  The Veteran has only displayed one symptom directly contemplated by a 100 percent rating (persistent danger of hurting self or others).  Specifically, the Board finds that this symptom was indicated by the Veteran being flagged as a high risk for suicide from November 2013 to February 2014.  However, the Veteran did not display any other symptoms contemplated by a 100 rating during this time period.  While the Veteran endorsed concentration and memory issues, there is no evidence currently of record that his memory impairment was so severe that he forgot the names of close relatives or his own occupation or name.  There are also no indications that the Veteran was unable to perform activities of daily living.  Further, the Veteran was oriented in all spheres, had normal thought and speech processes, and did not experience hallucinations.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  As such, the Board continues the evaluation at 70 percent from November 21, 2013, through September 13, 2015.  All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Entitlement to a rating in excess of 50 percent from September 14, 2015, forward

From September 14, 2015, forward, the Veteran's mental health disability was rated at 50 percent disabling.  Based on the evidence discussed below, the Board finds that, since September 14, 2015, the Veteran's symptoms (crying spells, sleep impairment, difficulty with interpersonal relationships, difficulty adapting to stressful situations, and deficiencies in impulsivity and mood) most closely approximated those contemplated by a 50 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As such, the Board continues the evaluation at 50 percent from September 14, 2015, forward.

In September 2015, the Veteran was afforded a VA psychiatric examination.  The Veteran reported having a good relationship with his mother, going through the divorce process with his wife, and not having a good relationship with his brother.  The Veteran stated that he experienced: crying, anger, tiredness during the day, and worry.  The Veteran reported that he was able to take care of his activities of daily living independently.  

The September 2015 examiner assessed symptoms of: depressed mood; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran did not have manic or psychotic symptoms or suicidal or homicidal ideations, intents, or plans.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.   

A January 2016 progress note by a social worker documented that the Veteran was "going through a nasty divorce" and that it was "further increasing his isolation, irritability, and impulsivity."  The examiner assessed that the Veteran had anxious mood, but noted: fair grooming and hygiene, cooperative behavior, full affect, normal rate/rhythm of speech, goal-directed thought process and association, normal thought content, fair insight, fair judgment, and no suicidal ideations.  

May 2016 treatment records from Detroit VAMC document the Veteran's participation in cognitive behavioral therapy, community meeting, and occupational therapy groups.  The Veteran was consistently documented as being attentive, making relevant contributions, and engaging in mutual support of the other group members.  Another May 2016 treatment record from Detroit VAMC documented the Veteran's report that he attempted suicide by hanging eight months ago while being held in city jail; however, the Board notes that the last documented attempts at suicide by hanging while incarcerated were the aforementioned incidents in November 2013 and May 2014.  

A June 2016 treatment record from Detroit VAMC documented the Veteran's report of an increase in depressive symptoms, nightmares, and flashbacks, following a vehicle fire.  The examiner noted that the Veteran had difficulty with interpersonal relationships.  

Based on the aforementioned, the Board finds that, since September 14, 2015, the Veteran's symptoms (crying spells, sleep impairment, difficulty with interpersonal relationships, difficulty adapting to stressful situations, and deficiencies in impulsivity and mood) most closely approximated those contemplated by a 50 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 70 percent rating is not warranted for this period.  The Veteran has only displayed two symptoms directly contemplated by a 70 percent rating (impaired impulse control and difficulty in adapting to stressful circumstances).  However, the Veteran did not display any other symptoms contemplated by a 70 rating during this time period.  While the Veteran's social relationships seemed to deteriorate, the Board finds that the Veteran's difficulty in maintaining relationships did not rise to the level of an inability to maintain them (as the Veteran was still able to maintain a good relationship with his mother and engage in "mutual support" of group therapy members.  Further, none of the following were indicated: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently logical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance or hygiene.  Lastly, there is no evidence of other symptomatology of similar frequency or severity as the symptoms contemplated by a 100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  As such, the Board continues the evaluation at 50 percent from September 14, 2015, forward.  All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.

The Veteran was afforded pertinent VA examinations in January 2011 and July 2015.  However, during the pendency of the appeal and following the most recent VA examination in July 2015, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  See Correia, 28 Vet. App. at 168-70; 38 C.F.R. § 4.59.  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See 38 C.F.R. § 4.59.  As such, the Board finds both examinations inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination is required to assess the current severity and any functional effects of the Veteran's low back disability. 

Regarding entitlement to TDIU, the Board finds that any determination with respect to the low back disability would materially affect a determination concerning TDIU.  As such, entitlement to TDIU is inextricably intertwined with the increased rating claim being remanded and must also be remanded.  See Harris, 1 Vet. App. at 180. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected low back disability.  The examination must comply with the holding of Correia.  See above.

2.  After the completion of the above-listed development, readjudicate both remanded issues.  See above.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	H. Daus, Associate Counsel

Copy mailed to:  Christopher Loiacono, Agent

Department of Veterans Affairs


